Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1, 27-52 and 54 (now renumbered 1-28 for issue) are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “determining a third map as an aggregation of a fourth map representing, for each pixel in the at least a portion of the distorted picture, a local variability in pixel values and a fifth map representing, for each corresponding pixel in the original picture a local variability in pixel values, wherein the aggregation of the fourth map and the fifth map comprises determining maximum or average local variability in pixel values of the each pixel in the at least a portion of the distorted picture and the each corresponding pixel in the original picture and determining a sixth map as an aggregation of a seventh map representing, for each pixel in the distorted difference picture, a local variability in pixel values and an eighth map representing, for each corresponding pixel in the original difference picture, a local variability in pixel values, wherein the aggregation of the seventh map and the eighth map comprises determining maximum or average local variability in pixel values of the each pixel in the distorted difference picture and the each corresponding pixel in the original difference picture” as recited in the claims.
The new search and consideration revealed the art to Pettersson (2012/0281142) which is concerned with  Assign a higher penalty value to the error if the error occurs in a scene change and  motion of a picture frame may be used to  estimate or measure the visual degradation caused by the error ([0034], [0035]). 
However, no other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487